DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species XII in the reply filed on August 2, 2022 is acknowledged.  In regards to claims 3-5, the specification states that the lock barrel of Figures 6A and 6B is used with the elected Species XII, however, Figures 45A-54B of the elected species and the specification do not show or discuss the structure of the rotor of the elected species that cooperates with the lock barrel.  Therefore, claims 3-5 are withdrawn.  In regards to claim 10, the elected embodiment does not include ribs, and therefore, claim 10 is withdrawn.  In regards to claims 11-15, these claims are withdrawn because the elected species is not assembled in the manner recited in claim 11.  In regards to claims 16-20 and 27-31, these claims are withdrawn because the specification states that a fastener is a threaded fastener, and there is no fastener discussed or shown with the elected species.  In regards to claims 33-39, these claims are withdrawn because the elected species does not include a deadbolt as recited in claim 33.  In regards to claim 44, this claim is withdrawn because this claim is drawn to the non-elected species in Figure 56A.
Claims 3-5, 10-20, 27-31, 33-39, and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 940.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 922, 1704.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 8, 9, 21, 25, 41, and 42 are objected to because of the following informalities:  
In regards to claim 1, line 10, the phrase “a lock barrel mounted” should be changed to “a lock barrel movably mounted,” in line 11, a comma should be inserted after the phrase “the lock barrel,” and in line 15, the phrase “the rotor and the rotor mounting portion” should be changed to “the rotor, and the rotor mounting portion.”
In regards to claim 2, line 1, a comma should be inserted after the phrase “the rotor.”
In regards to claim 8, line 2, the phrase “a slot” should be changed to “at least one slot.”
In regards to claim 9, line 2, the phrase “the slot” should be changed to “the at least one slot,” and in line 3, the phrase “the prong” should be changed to “the at least one prong.”
In regards to claim 21, lines 10, 12, and 13, each instance of the phrase “the pawl” should be changed to “the at least one pawl.”
In regards to claim 25, line 2, the phrase “the pawl” should be changed to “the at least one pawl” and the phrase “the free end” should be changed to “a free end.”
In regards to claim 41, line 2, the phrase “the pawl” should be changed to “the at least one pawl.”
In regards to claim 42, line 3, the phrase “a slot” should be changed to “at least one slot.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-9, 25, 32, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 10, the phrase “a lock barrel mounted” suggests that the lock barrel is stationary relative to the housing.  It is understood from the specification that the lock barrel rotates relative to the housing or is movably mounted to the housing, and will be examined as such.  See claim objection above.
In regards to claim 8, line 2, it is unclear how the rotor includes a singular slot, as suggested by the phrase “a slot.”  It is understood from the specification that the rotor includes a plurality of slots or at least one slot to cooperate with the at least one prong, and will be examined as such.  See claim objection above.
Claim 25 recites the limitation "the free end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 42, line 3, it is unclear how the rotor includes a singular slot, as suggested by the phrase “a slot.”  It is understood from the specification that the rotor includes a plurality of slots or at least one slot to cooperate with the at least one prong, and will be examined as such.  See claim objection above.
In regards to claims 2, 6, 7, 9, and 32, these claims are rejected under 35 U.S.C. 112(b) because they depend from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2015200064 A).
In regards to claim 21, Suzuki discloses a vehicle glove box latch for a vehicle glove box, said vehicle glove box latch comprising: a housing 30 that is configured to be connected to the vehicle glove box; a user operated paddle 40 that is pivotably connected to a paddle mounting portion (portion facing the paddle in Figure 3) of the housing, the paddle configured for movement between a home position (Figure 5) and a deployed position (Figure 6); a rotor 70 that is pivotably connected to a rotor mounting portion (portion of the housing facing the rotor in Figure 3) of the housing; and at least one pawl 80 coupled to the rotor and having opposing ends, wherein one end (Paragraph 10 of English Translation) of the opposing ends of the at least one pawl includes an engagement portion that is configured to be engaged with an opening in the vehicle in which the glove box is mounted (Paragraph 10 of English Translation), and the other end of the opposing ends of the at least one pawl includes a post (see Figure 4 below) that is mounted in an opening (see Figure 4 below) in the rotor for securing the at least one pawl to the rotor.

    PNG
    media_image1.png
    693
    801
    media_image1.png
    Greyscale


In regards to claim 22, Suzuki discloses that the opening in the rotor is defined within a C-shaped clip 72 having a non-continuous perimeter (Figure 4).
In regards to claim 23, Suzuki discloses that the post is pivotably mounted within the opening in the rotor (Figure 4).
In regards to claim 24, Suzuki discloses that the post and the opening in the rotor are configured such that the post can be inserted into the opening from two different directions that are orthogonal to one another (the post appears to snap into engagement with the opening, with the post capable of being inserted from the directions shown in Figure 4 on Page 7 of the current Office Action).
In regards to claim 25, Suzuki discloses that the post includes a shaft (see Figure 5 below) that extends from the at least one pawl, a bulbous portion (see Figure 5 below) at a free end of the shaft, and an annular channel (channel or space formed between the shaft and the bulbous portion, see Figure 5 below) defined between the shaft and the bulbous portion.

    PNG
    media_image2.png
    581
    887
    media_image2.png
    Greyscale


In regards to claim 26, Suzuki discloses a rib (see Figure 5 on Page 8 of the current Office Action) formed in the opening of the rotor that is configured to be inserted into the annular channel of the post.
Allowable Subject Matter
Claims 1, 2, 6-9, 32, and 42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 40 and 43 are allowed.
Claim 41 would be allowable if amended in accordance with the claim objection above.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 1 and 40.
In regards to claim 1, Suzuki (JP 2015200064 A) discloses a housing 30, a paddle 40, a rotor 70, at least one pawl 80, and a lock barrel 60.  Suzuki fails to disclose that the lock barrel and the rotor are concentrically aligned along an axis.  As shown in Figure 5, the lock barrel and the rotor are offset from one another, and therefore, their centers are not aligned along an axis.  The examiner can find no motivation to modify the device of Suzuki without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 40, Ookawara (US-7455333) discloses a spring 100 having a coiled body 101 positioned on a rotor 70, a first leg 103 of the spring mounted into a first spring mounted recess 82 formed on the rotor, a second leg 102 of the spring moved to be positioned in a mounting recess 43 of a housing 30 of the latch assembly, with the rotor being mounted onto a rotor receiving portion (Figure 7) of the housing, and the rotor being pivoted relative to the housing to connect the rotor to the housing.  Ookawara fails to disclose that the second leg of the spring is moved and positioned into a second spring mounting recess formed on the rotor.  The examiner can find no motivation to modify the device of Ookawara without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        October 18, 2022